        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Kevin Borowske, individually and                Case No.
on behalf of all others similarly situated,
and the proposed classes,

              Plaintiff,

v.

FirstService Residential, Inc., and
First Service Residential Minnesota, Inc.,

              Defendants.


             COLLECTIVE AND CLASS ACTION COMPLAINT
                        JURY TRIAL DEMANDED
________________________________________________________________________

       Plaintiff Kevin Borowske (“Plaintiff”), individually and on behalf of others

similarly situated, by and through his attorneys, Nichols Kaster, PLLP, brings this action

against FirstService Residential, Inc. and FirstService Residential Minnesota, Inc.

(“Defendants”) for proper overtime pay and other relief for Defendants’ violations of the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), Minnesota Fair Labor

Standards Act, Minn. Stat. § 177.25 (“MFLSA”), and the Minnesota Payment of Wages

Act, Minn. Stat. § 181.101 et seq. (“MPWA”). Plaintiff also brings a breach of contract

claim against Defendants for their failure to compensate him the overtime pay Defendants

promised him and other caretakers pursuant to contract.
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 2 of 16




                             PRELIMINARY STATEMENT

       1.     Plaintiff brings this case because Defendants intentionally denied him and

other caretakers proper compensation for their hours worked in violation of the FLSA,

MFLSA, and MPWA.

       2.     Defendants did this by failing to include compensation, which they pay

caretakers in the form of a housing credit, in their calculation of caretakers’ regular rate of

pay for purposes of calculating overtime compensation.

       3.     Defendants also failed to honor their contract with Plaintiff and other

caretakers, which provides for an overtime premium for the hours worked over 30 in a

workweek. Instead, Defendants compensated Plaintiff with an overtime premium for hours

worked after 40 hours per week.

       4.     As a result of Defendants’ intentional and illegal pay practices, Plaintiff, and

other caretakers who are similarly situated, were deprived of proper overtime

compensation for their hours worked in violation of federal, state, and common law.

       5.     Plaintiff brings this proposed collective and class action on behalf of all

individuals who work or worked for Defendants as caretakers at any time since three years

prior to the filing of this Complaint through the present and beyond.

                                         PARTIES

       6.     Plaintiff is an adult resident of the State of Minnesota.

       7.     Plaintiff’s consent to join this action is attached as Exhibit A.

       8.     Defendants hired Plaintiff as a caretaker in October 2014. Plaintiff currently

works out of Defendants’ Centre Village property in Minneapolis, Minnesota.

                                              2
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 3 of 16




       9.     Defendant FirstService Residential, Inc. is a foreign corporation with its

principal place of business in Dania Beach, Florida. Defendant FirstService Residential is

North America’s largest manager of private residential communities, offering a full range

of services across multiple geographies to a wide variety of clients, including

condominiums (high, medium, and low-rise), co-operatives, homeowner associations,

master-planned communities, active adult and lifestyle communities, and a variety of other

residential developments governed by common-interest or multi-unit residential

community associations. It employs more than 15,000 employees in approximately 100

offices across 25 states.

       10.    Defendant FirstService Residential Minnesota, Inc. is a subsidiary of

Defendant FirstService Residential, Inc.     It is a full-service property management

company, providing services to communities throughout the Twin Cities metropolitan area.

Defendant FirstService Residential Minnesota, Inc. is a property management company

which manages townhomes, condominiums, single-family homes, master-planned

communities and others.

       11.    Upon information and belief, at all relevant times, each Defendants’ gross

annual sales made or business done has been $500,000 or greater.

                            JURISDICTION AND VENUE

       12.    This action arises under the FLSA, 29 U.S.C. § 201 et seq. The Court has

original jurisdiction to hear this Complaint and to adjudicate the claims stated herein

pursuant to 28 U.S.C. § 1331.



                                            3
            CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 4 of 16




       13.      This Court also has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367,

over the state and common law claims asserted, as the claims derive from a common

nucleus of operative fact.

       14.      Venue is proper in the United States District Court, District of Minnesota,

pursuant to 28 U.S.C. § 1391, because the events giving rise to the claims occurred in this

District.

               FACTUAL ALLEGATIONS RELATED TO ALL CLAIMS

       15.      Plaintiff, the proposed FLSA Collective, and members of the proposed

classes worked or work for Defendants as caretakers.

       16.      Defendants classify their caretakers as non-exempt employees and pay them

on an hourly basis.

       17.      As a part of their compensation, Defendants provide Plaintiff and others

similarly situated with a housing credit, also referred to by Defendants as an allowance.

The monthly housing credit, for which Defendants have determined specific values,

provides for occupancy of a caretaker unit on Defendants’ properties. It also commonly

includes utilities, a garage stall, and other amenities.

       18.      The FLSA and Minnesota law require covered employers, such as

Defendants, to compensate all non-exempt employees such as Plaintiff, and others

similarly situated, at a rate of not less than 1.5 times their regular rate of pay, for work

performed in excess of 40 hours per workweek.

       19.      For purposes of federal and Minnesota state law, an employee’s “regular

rate” of pay is determined by adding the employee’s total compensation—which includes

                                               4
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 5 of 16




the employee’s hourly rate and any additional compensation (i.e., the monetary value of

the housing credit) and dividing it by the total number of hours worked during the week in

which that compensation was earned.

       20.    Defendants suffered and permitted Plaintiff, and others similarly situated, to

work more than 40 hours per week without receiving proper overtime pay by failing to

include housing credits in calculating the regular rate of pay used to pay overtime

compensation.

       21.    For example, in the pay period ending December 20, 2019, Defendants

compensated Plaintiff with a housing credit of $323.08. During this same pay period, he

worked four hours of overtime, and was paid one and 1.5 times a $12 hourly rate for these

overtime hours, rather than 1.5 times his regular rate of pay, which is properly calculated

by adding the $323.08 housing credit to his hourly pay.

       22.    Defendants’ policy and practice of failing to include housing credits when

calculating the overtime rate of pay deprived Plaintiff, and others similarly situated, of the

proper overtime wages guaranteed by law.

       23.    Defendants also denied overtime compensation to Plaintiff, and others

similarly situated, by failing to honor the pay promised to them by contract. Those

contracts state that Defendants will pay an overtime premium for hours worked beyond 30

each week. Defendants breached these contracts by only paying an overtime premium for

hours over 40 in a workweek.

       24.    Defendants operated under a common scheme to deprive Plaintiff, and others

similarly situated, of overtime compensation they were owed.

                                              5
         CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 6 of 16




       25.     Defendants knew Plaintiff, and others similarly situated, worked overtime

hours and earned additional compensation in the form of housing credits, and willfully

failed and refused to include those credits when calculating the overtime rate of pay as

required by law and to pay an overtime premium for hours worked over 30 in a workweek

as promised by contract.

       26.     Plaintiff complained several times to Defendants regarding their failure to

include the housing credit wages in his regular rate for purposes of calculating overtime

pay and about Defendants’ failure to pay overtime for hours worked over 30 in a workweek.

       27.     Plaintiff spoke with Defendants’ Human Resources Department and a

Regional Senior Vice President about the housing credit and overtime issues. Upon

information and belief, Defendant FirstService Residential Inc.’s corporate payroll

department is responsible for Plaintiff’s, and others similarly situated’s, pay.

       28.     Plaintiff also contacted the Minnesota Department of Labor and Industry to

inquire about whether housing credits must be included as wages in his regular rate for

purposes of calculating overtime pay. They informed him that the housing credit is

wages/earnings and should be factored into his overtime rate of pay.

                    FLSA COLLECTIVE ACTION ALLEGATIONS

       29.     Plaintiff re-alleges and incorporates by reference the above paragraphs as if

fully set forth herein.

       30.     Plaintiff brings Count I below on behalf of himself and all others similarly

situated, specifically:



                                              6
         CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 7 of 16




               All persons who worked as caretakers for Defendants at any time
               since three years prior to the filing of this Complaint through the
               present and beyond (the proposed “FLSA Collective”).

       31.     Plaintiff and the proposed FLSA Collective are victims of Defendants’

widespread, repeated, and illegal policies that resulted in violations of their rights under

the FLSA.

       32.     During the applicable statutory period, Plaintiff and the other similarly

situated caretakers routinely worked in excess of 40 hours in a workweek without receiving

proper overtime compensation for hours worked over 40 in a workweek.

       33.     Defendants willfully engaged in a pattern of violating the FLSA, as described

in this Complaint in ways including, but not limited to, denying caretakers proper overtime

premiums.

       34.     There are numerous similarly situated current and former caretakers who

have suffered from Defendants’ practices who would benefit from the issuance of a court-

supervised notice of the lawsuit and the opportunity to join. Defendants’ caretakers should

be identifiable through Defendants’ records.

             MINNESOTA RULE 23 CLASS ACTION ALLEGATIONS

       35.     Plaintiff re-alleges and incorporates by reference the above paragraphs as if

fully set forth herein.

       36.     Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiff brings Counts II and III

individually and on behalf of the following:

               All persons who worked as caretakers for Defendants at any time in
               Minnesota since three years prior to the filing of this Complaint


                                               7
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 8 of 16




                through the present and beyond (the proposed “Minnesota Overtime
                Class”).

       37.      Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiff brings Counts III and

IV individually and on behalf of the following:

                All persons who worked as caretakers for Defendants at any time in
                Minnesota since six years prior to the filing of this Complaint through
                the present and beyond who were promised in writing overtime
                compensation for hours worked over 30 in a workweek (the proposed
                “Minnesota Breach of Contract Class”).

       38.      The persons in the proposed classes are so numerous that joinder of all

members is impracticable. While the precise number of class members has not been

determined, upon information and belief Defendants have employed in excess of 500

individuals as caretakers during the applicable statute of limitations periods. Plaintiff and

the proposed classes have been equally affected by Defendants’ violations of law.

       39.      There are questions of law and fact common to the proposed classes that

predominate over any questions solely affecting individual members, including but not

limited to the following:

             a. Whether Defendants violated Minnesota law by failing to pay caretakers
                properly for overtime hours worked;

             b. Whether Defendants breached their contract with Plaintiff and other
                Minnesota caretakers, with respect to payment of overtime wages;

             c. The proper measure and calculation of damages; and

             d. Whether Defendants’ actions were willful or in good faith.




                                               8
         CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 9 of 16




       40.     Plaintiff’s claims are typical of those of the proposed classes. Plaintiff, like

the other class members, was subject to Defendants’ practices and policies described in

this Complaint.

       41.     Plaintiff will fairly and adequately protect the interests of the proposed

classes and has retained counsel experienced in complex wage and hour class and collective

action litigation.

       42.     This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting

individual class members, and a class action is superior to other methods in order to ensure

a fair and efficient adjudication of this controversy. Class litigation is also superior because

it will preclude the need for unduly duplicative litigation resulting in inconsistent

judgments pertaining to Defendants’ policies and practices. There do not appear to be any

difficulties in managing this class action.

       43.     Plaintiff intends to send notice to all members of the proposed Minnesota

Class to the extent required by Fed. R. Civ. P. 23.

                                    CAUSES OF ACTION

                         COUNT I—UNPAID OVERTIME WAGES
                      Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                     On Behalf of Plaintiff and the Proposed FLSA Collective

       44.     Plaintiff, individually, and on behalf of the FLSA Collective, re-alleges and

incorporates by reference the above paragraphs as if fully set forth herein.




                                               9
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 10 of 16




        45.   The FLSA, 29 U.S.C. § 207, requires employers to pay their employees for

hours worked in excess of 40 in a workweek at a rate no less than 1.5 times their regular

hourly rate of pay.

        46.   The FLSA requires that value of lodging must be included for purposes of

determining the regular rate of pay upon which any overtime compensation due must be

calculated.

        47.   At all relevant times, Plaintiff and others similarly situated were employees

of Defendants within the meaning of 29 U.S.C. § 203(e)(1).

        48.   At all relevant times, Defendants have been employers engaged in interstate

commerce within the meaning of the FLSA.

        49.   Defendants suffered and permitted Plaintiff and the proposed FLSA

Collective to work more than 40 hours per week without compensating them at the proper

overtime rate for overtime hours worked.

        50.   By failing to pay proper overtime, Defendants violated the FLSA.

        51.   Defendants knew or showed reckless disregard for the fact that they failed to

pay these individuals proper overtime compensation, constituting a willful violation of the

FLSA.

        52.   Defendants’ failure to comply with the FLSA overtime protections caused

Plaintiff and the proposed FLSA Collective to suffer loss of wages and interest thereon.

        53.   Plaintiff and the proposed FLSA Collective are entitled to unpaid overtime,

liquidated damages, and attorney’s fees and costs related to this claim.



                                            10
          CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 11 of 16




                        COUNT II—UNPAID OVERTIME WAGES
                 Minnesota Fair Labor Standards Act, Minn. Stat. § 177.25
                On Behalf of Plaintiff and the Proposed Minnesota Overtime Class

          54.     Plaintiff, individually and on behalf of the proposed Minnesota Overtime

Class, re-alleges and incorporates by reference the above paragraphs as if fully set forth

herein.

          55.     Plaintiff and the proposed Minnesota Overtime Class were or are employees

of Defendants, and Defendants were or is their employer. See Minn. Stat. §§ 177.23,

177.24, and 181.171, subd. 4.

          56.     The MFLSA, Minn. Stat. § 177.25, requires employers to pay non-exempt

employees 1.5 times the regular rate of pay for all hours worked over 48 in a workweek.

          57.     Defendants suffered and permitted Plaintiff and the proposed Minnesota

Overtime Class to work more than 48 hours in a workweek without proper overtime

compensation as required by the MFLSA.

          58.     Defendants knew or showed reckless disregard for the fact that they failed to

pay these individuals proper overtime compensation, constituting a willful violation of the

MFLSA.

          59.     Defendants’ failure to comply with the MFLSA overtime protections caused

Plaintiff and the proposed Minnesota Overtime Class to suffer loss of wages and interest

thereon.

          60.     Plaintiff and the proposed Minnesota Overtime Class are entitled to unpaid

overtime, liquidated damages, and attorney’s fees and costs related to this claim.



                                                11
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 12 of 16




                   COUNT III—UNPAID OVERTIME WAGES
          Minnesota Payment of Wages Act, Minn. Stat. § 181.101 et seq.
  On Behalf of Plaintiff and the Proposed Minnesota Overtime Class and the Proposed
                           Minnesota Breach of Contract Class

       61.    Plaintiff, individually and on behalf of the proposed Minnesota Overtime

Class and the proposed Minnesota Breach of Contract Class re-alleges and incorporates by

reference the above paragraphs as if fully set forth herein.

       62.    Plaintiff and the proposed Minnesota Overtime Class and the proposed

Minnesota Breach of Contract Class are current and former employees of Defendants

within the meaning of Minn. Stat. § 181.101.

       63.    Defendants are or were Plaintiff’s and the proposed Minnesota Overtime

Class and the proposed Minnesota Breach of Contract Class’s employer within the meaning

of Minn. Stat. § 181.171, subd. 4.

       64.    Minn. Stat. § 181.101 requires every employer to pay all wages earned by an

employee at least once every 31 days on a regular payday designated in advance by the

employer.

       65.    It permits recovery at the employee’s rate or rates of pay or at the rate or rates

required by law, including any applicable statute, regulation, rule, ordinance, government

resolution or policy, contract, or other legal authority, and a penalty. Minn. Stat. § 181.101.

       66.    Minn. Stat. § 181.101 provides a substantive right for employees to the

payment of wages in addition to the right to be paid at certain times.




                                              12
       CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 13 of 16




       67.     Minn. Stat. § 181.13 provides that when an employer discharges an

employee, the wages earned and unpaid at the time of the discharge are immediately due

and payable.

       68.     Minn. Stat. § 181.14 provides that when an employee quits or resigns

employment, the wages earned and unpaid at the time must be paid no later than the next

regularly scheduled payday.

       69.     Defendants, pursuant to their pay practices, refused and failed to pay Plaintiff

and the proposed Minnesota Overtime Class and the proposed Minnesota Breach of

Contract Class properly for all hours worked.

       70.     By failing to properly compensate Plaintiff and the proposed Minnesota

Overtime Class and the proposed Minnesota Breach of Contract Class, Defendants

violated, and continue to violate their statutory rights under Minn. Stat. §§ 181.101, 181.13,

and 181.14.

       71.     Defendants’ actions were willful and not the result of mistake or

inadvertence. See Minn. Stat. § 541.07(5).

       72.     Defendants’ violations caused Plaintiff and the proposed Minnesota

Overtime Class and the proposed Minnesota Breach of Contract Class to suffer loss of

wages and interest thereon.

       73.     Plaintiff and the proposed Minnesota Overtime Class and the proposed

Minnesota Breach of Contract Class are entitled to unpaid overtime, liquidated damages,

and attorney’s fees and costs related to this claim.



                                              13
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 14 of 16




                     COUNT IV—BREACH OF CONTRACT
      On Behalf of Plaintiff and the Proposed Minnesota Breach of Contract Class

       74.    Plaintiff, individually and on behalf of the proposed Minnesota Breach of

Contract Class, re-alleges and incorporates by reference the above paragraphs as if fully

set forth herein.

       75.    Defendants entered into a contract with Plaintiff for his employment.

       76.    The contract provides that hours in excess of 30 per week, excluding building

emergency response, will be paid at an overtime rate.

       77.    Upon information and belief, Defendants entered a similar contract with

other caretakers as well.

       78.    Defendants breached this contract by failing to pay an overtime premium for

hours worked over 30 in a workweek. Rather, Defendants did not pay an overtime

premium until after 40 hours were worked in a workweek.

       79.    By denying Plaintiff, and others similarly situated, the overtime premium

owed pursuant to contract, Defendants breached the contract.

       80.    Defendants’ actions were willful and the product of bad faith and not the

result of a mistake or inadvertence.

       81.    Defendants’ violations caused Plaintiff and the proposed Minnesota Breach

of Contract Class to suffer loss of wages and interest thereon.

       82.    Plaintiff and the proposed Minnesota Breach of Contract Class are entitled

to recover damages for the unpaid overtime premiums owed under the contract and for

other appropriate relief as the Court deems just and proper.


                                            14
        CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 15 of 16




                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the proposed FLSA

Collective, prays for relief as follows:

       a) Designation of this action as a collective action and prompt issuance of notice
          pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the proposed
          FLSA Collective apprising them of the pendency of this action and permitting
          them to assert timely FLSA claims by filing individual consent forms pursuant
          to 29 U.S.C. § 216(b);

       b) Judgment against Defendants for an amount equal to Plaintiff’s and the similarly
          situated employees’ unpaid overtime wages;

       c) A finding that Defendants’ violations of the FLSA are willful;

       d) An amount equal to Plaintiff’s and those similarly situated employees’ damages
          as liquidated damages;

       e) Attorneys’ fees and costs;

       f) An award of any pre- and post-judgment interest; and

       g) All further relief as the Court deems just and equitable.


       WHEREFORE, Plaintiff, as a proposed class representative, individually and on

behalf of the proposed classes, prays for relief as follows:

       a) Certification of this action as a class action pursuant to Fed. R. Civ. P. 23 on
          behalf of the proposed classes, and the appointment of Plaintiff as a class
          representative and his counsel as class counsel;

       b) Judgment against Defendants for an amount equal to Plaintiff’s and the proposed
          Minnesota Class’s unpaid overtime wages;

       c) A finding that Defendants’ violations are willful;

       d) Attorneys’ fees and costs;

       e) An award of any pre- and post-judgment interest;

                                             15
       CASE 0:20-cv-01564-NEB-ECW Doc. 1 Filed 07/13/20 Page 16 of 16




       f) Any applicable liquidated damages; and

       g) All further relief as the Court deems just and equitable.

                             DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf

of himself and others similarly situated, demands a trial by jury.


Dated: 7/13/20                            NICHOLS KASTER, PLLP

                                          s/Michele R. Fisher
                                          Michele R. Fisher, MN Bar No. 303069
                                          4600 IDS Center, 80 South 8th Street
                                          Minneapolis, MN 55402
                                          Telephone (612) 256-3200
                                          Fax (612) 215-6870
                                          fisher@nka.com

                                          ATTORNEY FOR PLAINTIFFS




                                             16
